3.




Hon. R. M. Dixon, chairman        Opinion No. WW-1
Board of Water Engineers
Austin, Texas                     Re: Are the provisions of
                                      Article 7880-23, V.C.S.,
                                      in conflict with the
                                      provisionsof Article VI,
                                      Sections 2 or 3(a) of the
                                      Constitution of Texas, In
                                      prescribingthe qualiflca-
                                      tlons of voters at a con-
Dear Mr. Dixon:                       firmatlo? election?
The question presented in your recent letter is whether the pro-
vision of Article 7880-23, V.C.E., prescrlblngthe quallflca-
tlon of voters in a conflrmatlon election, is In contravention
of Article VI , Sections 2 or 3(a) of the Constitution of Texas.
In our opinion, the provisfone of Article VI, Section 3(a) of
the Texas Constitution do not apply to the type of election
required by Article 7860-23,v.c.s.
Article 7880-23, V.C.S., provides that a water control and lm-
provement district,before lncurrlng indebtedness,must call
an election for the purpose of confirming the organization of
the district bs,a vote "of the qualified resident property tax-
paying voters.
Article VI, Section 3(a) of the Constltutlon of Texas, reads,
in part, as follows:
         "When an election is he.ldby any . . .
         defined district . . . for the purpose of
         $&suing bonds or otherwise lending credit,
         or expendingmoney or assuming any debt,
         only qualified electors who o!!r,
                                         taxable
         property in the . . . dletrict . . . where
         such election is held, and who have duly
         rendered the same for,taxatlon,shall be
         qualified to vote . . .'I
It iS clear that the Legislature of Texas, in enacting Chapter
25, Acts of the 39th Legislature, 1925, intended that the con-
firmation electlon'bea step in the procedural process of
2
    Hon. R. M. Dixon, page 2 (WW-1)


    creating a water control and lm&ovement dlstrlct. Lovett v.
    Cronln, 245 L.W. 2d 519 (Tex.Cfv.App.,1951). It 1s the elec-
    tion which gives life to the district and under such clrcum-
    stances, it seems clear that the legislative intent, as out-
    lined in Lovett v. Cronln, a,     must be given effect.
    In the instant case, no taxes can be levled, money expended, or
    bonds issued based upon the confirmation.electIon,since the
    statute requires a separate vote upon these questions.
    7880, Sections 23, 32, 80 and 81, v.c.s. Accordingly; tEFr:e
    visions of Article VI, Section 3(a) of the Constitution of Texas,
    do not govern the qualificationof voters at the confirmation
    election of a water control and improvementdistrict. King v.
    Carlton Indewndent School District, lnfra:
          .-
    Article k, Section 2, of the Constitutionof Texas, defines a
    quallf'ledvoter in this language:
             'Every person subject to.none of the fore-
             going dlsquallficatlons who shall have at-
             tained the age of twenty-one (21) years and
             who shall be a citizen of the Unlted.Stat.es
             and who shall have resided in.thls State.one
             (1) year next precedingan eleetlon ind the
             last six (6) months within the district .:
             in which such person offers to vote, shall'b~
             deemed a qualified elector . . .n
    The.courts'o'fthis State have held that thenConstitution ix-
    clusfvely.presorlbes.thequc%liflcatlonof the voters and the
    -a slature 1s without the pouer to prescribe any other stand-
            ng v. Carlton IndevindentSchool Disk&,    TeX.
    ~~'s~~: 24 408 (19%) ; Snelson v. Murray, 252 S.W. 26 720 (Tex.
              19%). ref. n.r.e.;
    wooi P&c    Eervlce,,lllS.W.
    ref;, Kay v. Schneider, 110
    We agree with your position that the provisions of Article VI,
    Section 2, of the Constitutionof Texas, must be superimposed
    over th& provisions of Article 7880-23, V.C.S., so as to require
    that the election for the ~c~nflrmatlonof a water control &d
    improvementdistrict be.submlttedto those qualified electors as
    defined in that provision of the Conetltutk of Texas. King v.
    Carlton IndeuendentSchool District, supra; Jordan v. Cru&lllp(-
    ton, 149 Tex. 237, 231 S.W. 26 641 1950 .
                                                        3

Hon. R. M. Dixon, page 3 (WW-1)


                          SUMMARY

        The provisionsof Article VI, Section 3(a)
        of the Constitutionof Texas, do not govern
        the election required by Article ‘(880-23,
        V.C.S. That statute provides requirements
        beyond those set forth by Article VI, Sec-
        tion 2 of the Constitutionof Texas, and
        these additionalrequirementsmust be dls-
        regarded as unconstitutional.



                                  Very truly yours,

                                  WILL WILSON
                                  Attorney General


                                     Elbert M. Morrow
                                        Assistant
ERM-s
APPROVED: